Case 4:19-cv-10121-JLK Document 5 Entered on FLSD Docket 08/11/2019 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


 Andres Gomez,
         Plaintiff                                   Case Number: 4:19-cv-10121-JLK


 Colombian Grace LLC
        Defendant
 ________________________________/
                          NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff, pursuant to FRCP 41(a)(1)(A)(i) herby gives this Honorable Court notice of

 dismissal of this action with prejudice.


                                                           Respectfully submitted,



 Dated: August 11, 2019                            /s/ Alberto R. Leal.
                                                     Alberto R. Leal
                                                     Florida Bar No.: 1002345
                                                     E-Mail: al@thelealfirm.com
                                                     The Leal Law Firm, P.A.
